DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/17/2020 wherein claims 1, 3, 4 and 10 have been amended.
Claims 1-11 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 11/17/2020 overcome the rejection of claims 3 and 10 made by the Examiner under 35 USC 112. This rejection is withdrawn.

Applicants arguments filed 11/17/2020 regarding the rejection of claims 1-11 made by the Examiner under 35 USC 103 over Nakamoto et al. (JP 2005/082527; of record), evidenced by machine translation, in view of Shidahara et al. (US 2012/0237458) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 9/25/2020.
In regards to the 103 rejection, Applicant asserts the following:
A)  A significant feature of the claimed method is that a temperature different between a temperature of the cooled substance of an aqueous solution subjected to stirring and the gel point is smaller than 18oC.  The instant invention has found that when the temperature difference between the temperature during stirring and gel point is smaller than 18oC, the method unexpectedly produces a higher mass yield of hydrogel particles.
In response to A, the limitation of the “temperature of the cooled substance of an aqueous solution subjected to stirring and the gel point is smaller than 18oC” is quiet broad. The oC or less of the gel point of the mixture. 
Turning to Nakamoto, Preparation method 2 teaches that a microgel may be prepared “by mixing a gelling agent with purified water, heating and dissolving the mixture at 85 to 90 ° C., adding a crosslinking agent, and then applying shear while forcibly cooling.”  Nakamoto teaches that the composition is to be cooled to a temperature of 20o at a cooling rat of between 0.1-5oC/min (see [0036]). Nakamoto teaches that the gelling agent may be agar (see [0009]).
Example 2 of the instant specification is cited for comparison. Example 2 requires blending agar (gelling agent) in water and heating to 90oC so as to dissolve the agar. The mixture is then simultaneously stirred and cooled to a temperature of 33.3oC.  Stirring continues until the stirring energy applied reached 450 kW-s/m3 after the gel point had been reached (gel point 35.5oC). Example 3 is similar in nature except stirring stopped when stirring energy reached 800 kW-s/m3.  Example 2 has a cooling rate of 3.2 cC/min and Example 3 has a cooling rate of 3.0 oC/min. 
It’s clear to the Examiner that all steps, less the mention of the stirring speed of the cooled mixture, are the same. Both references teach mixing a gelling agent in water, heating that mixture and stirring the mixture while cooling at a defined rate of cooling so as to produce hydrogel particles. It is the Examiner’s view that the process of Nakamoto, as stated above, would satisfy the limitation that the “temperature of the cooled substance of an aqueous solution subjected to stirring and the gel point is smaller than 18oC” given that the temperature of the cooled solution may be brought to 20oC which is a) less than that identified by Applicant’s own agar solution (35.5o
While Nakamoto does discuss stirring of the mixture as critical to produce the particles, Nakamoto does not discuss the speed of the stirring of the mixture and more specifically, the speed of the mixing upon gelation of the mixture. 
For this particular feature, Shidahara is relied upon. Shidahara teaches methods of making hydro-gel particles wherein the gel is produced under stirring conditions set forth by formula (I): stirring energy [kW-min/m3] = [stirring power P (kW)]/[dispersion volume (m3)]x[stirring time (min)] (see [0078]) wherein stirring power P (kW) = Np x n3 x d5 x p/1000 wherein Np, indicating power number, is either 1.5 when the stirring device is a homomixer with a stirring tank capacity less than 10 L or 1.3 when the stirring device is a homomixer with a stirring tank capacity of 10 L or more; n is the stirring rotation speed [sec]; d is the diameter [m] of stirring blades; and p is the density [kg/m3] of the contents (see [0079]-[0083]). Shidahara teaches that in producing their hydrogel particles, a stirring energy of 200-5000 kWmin/m3 is preferred (see [0078]). Thus, the prior art teaches that the stirring power, the volume being stirred, stirring time, and stirring energy are all critically relevant in microgel production methods. 
One of ordinary skill in the art would have been motivated to modify the method of Nakamoto to work within the framework and guidance of Shidahara to identify stirring power and stirring energy values suitable for producing microgel particles. If such work identified a power of 0.8 kW/m3 or higher, then this would have been the results of ordinary skill and common sense. See also MPEP 2143(I)(C). 
As to the suggestion that the claimed invention has found unexpected results as a result of the temperature variance, the Examiner is not persuaded. Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also 

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (JP 2005/082527; of record), evidenced by machine translation, in view of Shidahara et al. (US 2012/0237458) .
Nakamodo is directed to a cosmetic composition characterized by comprising a microgel having an average particle diameter of 0.01 um or larger but less than 1,000 um (see instant claim 10) and a dispersed-phase ingredient dispersed therein. At 25°C, the microgel composition has a viscosity of 0.1 mPa'S or higher but less than 2,000 mPa•s1 (see [0009]).  The microgel is obtained by dissolving, in an aqueous solvent, one or more gelling agents selected from among agar and deacylated gellan gums to obtain a solution, causing the solution to gel by pulverization during forced cooling and/or addition of a crosslinking agent thereto (see [0010]). 
Nakamoto teaches that the cooling rate for the gelation step is between 0.1-5 °C/min (see [0036]) (see instant claim 3).  The cooling rate of the solution is cooled from 55 to 20oC at which gelation of the polymer compound proceeds (see [0036]) (see instant claims 2 and 4).
As it pertains to the pulverization, this is achieved by shearing the composition. Nakamoto teaches that the degree to which the gel is pulverized by shearing during the gelation can be regulated in accordance with the desired average particle diameter of the microgel. In cases when a smoother appearance is required, the gel is sufficiently pulverized by high-rate agitation to give a microgel having small particle diameters (see [0037]). Meanwhile, when a dispersed-phase ingredient greatly differing in specific gravity from the solution or a dispersed-phase ingredient having a large volume is to be added, it is preferable that the gel be pulverized to a low degree by gentle stirring to yield a microgel having slightly larger particle diameters 
More specifically, Nakamoto teaches that the microgel may prepared by mixing a gelling agent with purified water and dissolving it at 85°C-90°C and then applying shearing while  being forcedly cooled. To the produced microgel, other components of the microgel are mixed and stirred to obtain a final cosmetic composition (see [0040]) (see instant claim 11). This process of making a microgel yields a product having excellent long-term dispersion stability  and is capable of stabilizing dispersion of a dipersoid such as an insoluble solid or immiscible liquid component used in cosmetics (see [0042])
Nakamoto fails to teach the stirring during gelation as having a stirring energy of 400 kWs/m3 or higher is applied to the cooled substance of the aqueous solution with stirring at a required stirring power per unit volume of 0.8 kW/m3
Shidahara is directed to methods of making hydro-gel particles wherein the gel is produced under stirring conditions set forth by formula (I): stirring energy [kW-min/m3] = [stirring power P (kW)]/[dispersion volume (m3)]x[stirring time (min)] (see [0078]) wherein  stirring power P (kW) = Np x n3 x d5 x p/1000 wherein Np, indicating power number, is either 1.5 when the stirring device is a homomixer with a stirring tank capacity less than 10 L or 1.3 when the stirring device is a homomixer with a stirring tank capacity of 10 L or more; n is the stirring rotation speed [sec]; d is the diameter [m] of stirring blades; and p is the density [kg/m3] of the contents (see [0079]-[0083]). Shidahara teaches that producing their hydrogel particles, a stirring energy of 200-5000 kWmin/m3 is preferred (see [0078]) which fully encompasses the stirring energy of the instant claims.  As it pertains to the stirring power, given that the prior art demonstrates that stirring power, the volume to be treated, stirring time, and stirring energy calculated therefrom, are critically relevant in the microgel production method, it would have been obvious to work within the framework of the prior art to identify stirring powder value suitable for producing microgel compositions and if such work identified a powder of 0.8 kW/m3 or higher, then this would have been the results of ordinary skill and common sense. Again, it is noted that stirring energy of Shidahara and the instant claims overlap and that the stirring energy and stirring power, according to Shidahara, are directly related as taught by Formula I.  
As it pertains to the ‘aging’ of the instant claims, this is understood by the Examiner to mean the composition has been completed and no further process steps are performed, e.g. ready for use. As such, the compositions made according to the combination of Nakamoto and Shidahara would readily be envisaged as being aged for at least 30 minutes post production. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KYLE A PURDY/Primary Examiner, Art Unit 1611